The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Keane et al. (20080309032) in view of Reference Book 1, Motor and Control Section (dated April 30, 2011, see IDS filed on 7/9/19 in parent application serial no. 14/511,463).  Keane discloses (claim 26) a hydraulic actuator system comprising at least one piston (actuator 110, with a vane-type swinging piston, may also be a linear actuator, i.e. with an axially moving piston; figure 13; paragraphs (0003], [0004], [0048]); at least one bi-directional hydraulic pump (106; figure 13; paragraph [0048]) in fluid communication with the piston to provide hydraulic fluid to the piston and to control the position of the piston (pump 106 transfers fluid to first and second chambers 124a, 124b of actuator 110, i.e. to move the vane-type swinging piston; figure 13; paragraph [0052]), the pump having at least one hydraulic fluid inlet (114a; figure 13; paragraph [0048]) and at least one hydraulic fluid outlet (114b; figure 13; paragraph [0048]); a motor (104; figure 13; paragraph [0048]) operatively coupled to the pump to drive the pump (motor 104 is connected to and drives pump 106; figure 13; paragraphs [0051], [0052]); at least one solenoid valve (108; figure 13; paragraph [0053]) configured to control the hydraulic fluid between said piston and said bi-directional pump (pump 106 delivers fluid, and when open, failsafe valve 108 allows passage of the fluid, i.e. to the piston; figure 13; paragraph [0053]), and a controller (102; figure 13) for controlling the solenoid valve and motor (controller 102 issues command signals to motor 104 and solenoid 130 of failsafe valve 108; paragraphs [0052], [0053]), wherein the position of the piston can be maintained when the motor is not driving the pump (controller 102 deactivates the controlling signal to motor 104 driving pump 106 and the energizing signal to solenoid 130 of failsafe valve 108, whereby no fluid is pumped from pump 106, and the piston of actuator 110 is substantially hydrostatically locked in its instant position; paragraph [0056]).  Keane et al. does not specifically disclose that the position of the piston can be maintained when the motor is not driving the pump and the motor can accelerate from zero to a maximum revolutions per minute under load.
Reference Book 1 teaches how AC servo motors just need several milliseconds to accelerate from a stationary state to a rated speed (maximum revolutions per minute) for the purposes of controlling start and stop functions.  See Reference Book 1 English translation.
Since Keane et al. discloses a reversible motor the purpose disclosed by Reference Book 1 would have been recognized in the pertinent art of Kean et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the system of Keane et al. such that the position of the piston can be maintained when the motor is not driving the pump and the motor can accelerate from zero to a maximum revolutions per minute under load for the purposes of controlling start and stop function.
Regarding claim 27, Keane et al. discloses a method for reducing the energy consumption of a hydraulic actuator system (100; figure 13) comprising a motor (104; figure 13) and at least one solenoid valve (108; figure 13), said method comprising the steps of receiving, at the controller (102), input signals (118; figure 13) corresponding to a desired operation of the functions of the system (one or more inputs 118 are in communication with controller 102; paragraph [0049]); determining by the controller an operating limit (controller 102 includes one or more algorithms that determine a desired roll stability, i.e. an operating limit, based upon inputs 118; paragraph [0049]); and controlling sequentially the motor and at least one solenoid valve of the hydraulic actuator system of claim 3 (failsafe conditions are implemented by controller 102 deactivating the controlling signal to motor 104 driving pump 106 and the energizing signal to solenoid 130 of failsafe valve 108, i.e. sequentially, FIG. 4.).
Regarding claim 28, Keane et al. discloses a method of reducing the energy consumption of a hydraulic actuator system (100; figure 13) said method comprising the steps of receiving, at a controller (102; figure 13), input signals (118; figure 13) corresponding to a desired operation of the functions of the system (one or more inputs 118 are in communication with controller 102; paragraph [0049]), determining by the controller an operating limit for the system (controller 102 includes one or more algorithms that determine a desired roll stability, i.e. an operating limit, based upon inputs 118; paragraph [0049]); and controlling a motor (104; figure 13) and solenoid valve (108; figure 13) sequentially at the operating limit (failsafe conditions are implemented by controller 102 deactivating the controlling signal to motor 104 driving pump 106 and the energizing signal to solenoid 130 of failsafe valve 108, i.e. sequentially, FIG. 4), wherein the hydraulic actuator system comprises least one piston (actuator 110, with a vane-type swinging piston, may also be a linear actuator, i.e. with an axially moving piston; figure 13; paragraphs [0003], [0004], [0048]); at least one bi-directional hydraulic pump (106; figure 13; paragraph [0048]) in fluid communication with the piston to provide hydraulic fluid to the piston and to control the position of the piston (pump 106 transfers fluid to first and second chambers 124a, 124b of actuator 110, i.e. to move the vane-type swinging piston; figure 13; paragraph [0052]), the pump having at least one hydraulic fluid inlet (114a; figure 13; paragraph [0048]) and at least one hydraulic fluid outlet (114b; figure 13; paragraph [0048]); a motor (104; figure 13; paragraph [0048]) operatively coupled to the pump to drive the pump (motor 104 is connected to and drives pump 106; figure 13; paragraphs [0051], [0052]); at least one solenoid valve (108) configured to control the hydraulic fluid between the piston and the bi-directional pump (pump 106 delivers fluid, and when open, failsafe valve 108 allows passage of the fluid, i.e. to the piston; figure 13; paragraph [0053]), and the controller controls the solenoid valve and motor (controller 102 issues command signals to motor 104 and solenoid 130 of failsafe valve 108; paragraphs [0052], [0053]), wherein the position of the piston can be maintained when the servo motor is not driving the pump (controller 102 deactivates the controlling signal to motor 104 driving pump 106 and the energizing signal to solenoid 130 of failsafe valve 108, whereby no fluid is pumped from pump 106, and the piston of actuator 110 is substantially hydrostatically locked in its instant position; paragraph [0056]).  Keane et al. does not specifically disclose that the position of the piston can be maintained when the motor is not driving the pump and the motor can accelerate from zero to a maximum revolutions per minute under load.
Reference book 1 teaches how AC servo motors just need several milliseconds to accelerate from a stationary state to a rated speed (maximum revolutions per minute) for the purposes of controlling start and stop functions.
Since Keane et al. discloses a reversible servo motor the purpose disclosed by Reference Book 1 would have been recognized in the pertinent art of Kean et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the system of Keane et al. such that the position of the piston can be maintained when the motor is not driving the pump and the motor can accelerate from zero to a maximum revolutions per minute under load for the purposes of controlling start and stop function.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745   
July 30, 2022